Appeal from an order of the Albany County Court which reversed an order of the City Court of Albany, denying respondent’s motion for a new trial, and granted a new trial. The case was tried in one court room and the verdict of the jury was received in a different one in the absence of counsel for the parties and of the justice who presided at the trial. Counsel for the respondent waited for the return of the jury in the court room where the case was tried, and had no knowledge of the verdict taken elsewhere until the jury had dispersed. The County Court has held that the respondent was deprived of a substantial right to poll the jury when the verdict was returned. (Warner v. N. Y. C. R. R. Co., 52 N. Y. 437; Eastman Kodak Co. v. Benham, 224 App. Div. 876.) Order appealed from affirmed, with costs. Hill, P. J., Crapser, Heffernan and Foster, JJ., concur; Bliss J., dissents.